Exhibit 10.29

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (the “Agreement”) is entered into
by and between William Dow (“Executive”) and Aksys, Ltd. (the “Company”), a
Delaware corporation.

RECITALS

WHEREAS Executive has been employed by the Company as its President and Chief
Executive Officer;

WHEREAS Executive and the Company have entered into a Severance,
Confidentiality, and Post-Employment Restrictions Agreement dated October 4,
1999 (the “Severance Agreement”);

WHEREAS Executive has resigned as the Company’s President and Chief Executive
Officer, and as a member of the Company’s Board of Directors, effective March
30, 2006;

WHEREAS Executive and the Company have decided that Executive’s employment shall
terminate, effective as of April 30, 2006;

WHEREAS the Company and Executive have agreed to enter into this Agreement,
which shall supersede and replace certain provisions of Executive’s Severance
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
agree as follows:


1.             RESIGNATION AS OFFICER AND DIRECTOR. EXECUTIVE RESIGNED AS THE
COMPANY’S PRESIDENT AND CEO, AND FROM HIS POSITION ON THE COMPANY’S BOARD OF
DIRECTORS, EFFECTIVE ON MARCH 30, 2006. EXECUTIVE HEREBY CONFIRMS THAT HE HAS NO
DISAGREEMENT WITH THE COMPANY, ITS MANAGEMENT OR THE BOARD OF DIRECTORS
REGARDING (I) ANY OF THE COMPANY’S OPERATIONS, POLICIES OR PRACTICES, AS
CONTEMPLATED BY ITEM 5.02(A) OF THE CURRENT REPORT ON FORM 8-K UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR (II) ANY OTHER MATTER INCLUDING
THE TRANSACTIONS CONTEMPLATED BY THAT CERTAIN SECURITIES PURCHASE AGREEMENT,
DATED AS OF MARCH 31, 2006 (THE “PURCHASE AGREEMENT”), BY AND BETWEEN THE
COMPANY AND DURUS LIFE SCIENCES MASTER FUND LTD. (“DURUS”) AND THE OTHER
TRANSACTION DOCUMENTS (AS DEFINED IN THE PURCHASE AGREEMENT). EXECUTIVE FURTHER
AGREES NOT TO PUBLICLY MAKE OR PUBLISH AND TO INSTRUCT HIS AGENTS, AFFILIATES
AND ASSOCIATES NOT TO PUBLICLY MAKE OR PUBLISH, OR INSTIGATE, ASSIST OR
PARTICIPATE IN THE MAKING OR PUBLICATION OF, ANY REMARKS, COMMENTS OR
STATEMENTS, ORALLY, IN WRITING OR OTHERWISE, REGARDING THE COMPANY, THE BOARD OF
DIRECTORS, THE COMPANY’S MANAGEMENT, DURUS OR ANYONE AFFILIATED OR ASSOCIATED
WITH DURUS, WHICH REMARKS, COMMENTS OR STATEMENTS CALL INTO QUESTION OR IMPUGN
THE CHARACTER, HONESTY, INTEGRITY, MORALITY, BUSINESS ACUMEN OR ABILITIES OF THE
ORGANIZATION(S) OR PERSON(S) THAT MAY BE THE SUBJECT OF SUCH REMARKS, COMMENTS
OR STATEMENTS. EXECUTIVE UNDERSTANDS THAT BY ENTERING INTO THIS AGREEMENT, THE
COMPANY AND DURUS LIKEWISE WILL NOT PUBLICLY MAKE OR PUBLISH, OR INSTIGATE,
ASSIST OR PARTICIPATE IN THE MAKING OR PUBLICATION OF, ANY REMARKS, COMMENTS OR
STATEMENTS, ORALLY, IN WRITING OR OTHERWISE, WHICH CALL INTO QUESTION OR IMPUGN
EXECUTIVE’S CHARACTER, HONESTY, INTEGRITY, MORALITY, BUSINESS ACUMEN OR
ABILITIES. NOTWITHSTANDING THE FOREGOING, EXECUTIVE ACKNOWLEDGES AND AGREES THAT
NEITHER EXECUTIVE, THE COMPANY NOR DURUS SHALL BE PRECLUDED FROM

1


--------------------------------------------------------------------------------





PRODUCING DOCUMENTS OR OTHER INFORMATION OR PROVIDING TRUTHFUL TESTIMONY IN
RESPONSE TO A SUBPOENA, COURT ORDER, REGULATORY REQUEST OR OTHER LEGAL PROCESS
THAT EXECUTIVE, THE COMPANY OR DURUS, AS THE CASE MAY BE, BELIEVE IN GOOD FAITH
TO BE VALID.


EXECUTIVE FURTHER CONFIRMS THAT HE IS NOT AWARE OF, AND HAS NO KNOWLEDGE OF, ANY
FACTS OR CIRCUMSTANCES THAT MAY REASONABLY GIVE RISE TO, OR SERVE AS THE BASIS
FOR, ANY CLAIMS, ACTIONS OR CAUSES OF ACTION OF ANY KIND OR NATURE, WHETHER
DIRECT OR INDIRECT, BY EXECUTIVE (OR ANYONE AFFILIATED OR ASSOCIATED WITH
EXECUTIVE PERSONALLY OR PROFESSIONALLY) AGAINST THE COMPANY, THE BOARD OF
DIRECTORS, THE COMPANY’S MANAGEMENT, DURUS OR ANYONE AFFILIATED OR ASSOCIATED
WITH DURUS (WHETHER IN CONNECTION WITH THE COMPANY’S NORMAL BUSINESS AND
OPERATIONS OR ANY OTHER MATTER INCLUDING THE TRANSACTIONS CONTEMPLATED BY THE
PURCHASE AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS), INCLUDING ANY CLAIMS
THAT EXECUTIVE MAY HAVE FOR COMPENSATION OR BENEFITS FROM THE COMPANY, EXCEPT
FOR (I) PAYMENTS OR BENEFITS SPECIFICALLY PROVIDED TO EXECUTIVE HEREIN; (II)
RIGHTS TO INDEMNIFICATION THAT EXECUTIVE MAY HAVE AS A FORMER OFFICER OF THE
COMPANY AND MEMBER OF THE COMPANY’S BOARD OF DIRECTORS UNDER THE COMPANY’S
CERTIFICATE OF INCORPORATION AND BYLAWS, THE GENERAL CORPORATION LAW OF THE
STATE OF DELAWARE, AS AMENDED, AND PURSUANT TO THE TERMS AND CONDITIONS OF THAT
CERTAIN INDEMNIFICATION AGREEMENT BETWEEN THE COMPANY AND EXECUTIVE; AND (III)
ANY RIGHTS THAT EXECUTIVE MAY HAVE UNDER THE COMPANY’S DIRECTORS AND OFFICERS
LIABILITY INSURANCE POLICIES FROM TIME TO TIME IN EFFECT THAT ARE APPLICABLE TO
EXECUTIVES SERVICE AS AN OFFICER AND MEMBER OF THE BOARD OF DIRECTORS.


2.             TERMINATION OF EMPLOYMENT. EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY SHALL CONTINUE UNTIL APRIL 30, 2006. EXECUTIVE SHALL CONTINUE TO RECEIVE
HIS BASE SALARY AND EMPLOYEE BENEFITS, AS CURRENTLY ENROLLED, THROUGH THE
SEPARATION DATE. AS OF THE SEPARATION DATE, EXECUTIVE SHALL RECEIVE HIS FINAL
PAYCHECK, AND ALL BENEFITS AND PERQUISITES OF EMPLOYMENT SHALL CEASE, EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT.


3.             SEVERANCE PAYMENTS. IN EXCHANGE FOR THE COVENANTS PROVIDED IN
THIS AGREEMENT, THE COMPANY SHALL PROVIDE EXECUTIVE WITH THE FOLLOWING SEVERANCE
PAYMENTS:


(A)           A LUMP SUM PAYMENT EQUAL TO $368,000.00, LESS APPLICABLE TAXES AND
WITHHOLDINGS; AND


(B)           A LUMP SUM PAYMENT EQUAL TO $15,300, LESS APPLICABLE TAXES AND
WITHHOLDINGS, WHICH EXECUTIVE MAY USE TO PAY FOR ANY INSURANCE PREMIUMS THAT HE
INCURS AS A RESULT OF HIS ELECTION TO CONTINUE HIS HEALTH INSURANCE COVERAGE
UNDER COBRA;

Executive acknowledges and agrees that the foregoing payments exceed the amount
to which he would otherwise be entitled, and that they fully satisfy and
discharge any deferred compensation or other payment obligations to Executive.
The severance payments described in subsections (a)-(b) above shall be paid to
Executive within ten (10) days following the later of April 30, 2006, or the
date this Agreement and a Consulting Agreement between the Executive and the
Company are effective (the “Separation Date”), provided Executive does not
revoke this Agreement pursuant to Section 5(c) below. Executive understands and
agrees that his receipt of the severance payments described in subsections
(a)-(b) above is contingent upon his continued compliance with his obligations
under Sections 6(a)-(c) below (and the sections of the Severance Agreement
referenced therein). Executive further understands and agrees the severance
payments described in subsections (a)-(b) above shall be provided in lieu of any
amounts to which he is entitled under Section 2 of the Severance Agreement or
any other severance policy or practice of the Company, and that he shall not be
entitled to any other severance payments or

2


--------------------------------------------------------------------------------




benefits or other compensation from the Company following the Separation Date
(including but not limited to any payments or bonuses under any employee bonus
or retention plan maintained by the Company). Notwithstanding the foregoing,
Executive acknowledges that, following the Separation Date, he shall perform
certain consulting services for the Company under the terms of a Consulting
Agreement between him and the Company dated April 30, 2006 (the “Consulting
Agreement”), and shall be compensated for such services, as set forth in that
Consulting Agreement.


4.             GENERAL RELEASE OF CLAIMS. IN CONSIDERATION OF THE SEVERANCE
PAYMENTS DESCRIBED IN SECTION 3 ABOVE, EXECUTIVE, ON BEHALF OF HIMSELF AND HIS
HEIRS, SUCCESSORS AND ASSIGNS, HEREBY RELEASES, DISCHARGES AND COVENANTS NOT TO
SUE THE COMPANY, ITS SUBSIDIARIES, DIVISIONS, PARENT AND/OR AFFILIATED
COMPANIES, AND EACH OF THEIR CURRENT AND FORMER DIRECTORS, OFFICERS,
SHAREHOLDERS, AGENTS, INVESTORS, EMPLOYEES, ATTORNEYS, HEIRS, ASSIGNS,
PREDECESSORS AND SUCCESSORS (THE “RELEASED PARTIES”) FROM OR FOR ALL CLAIMS OF
ANY KIND, KNOWN AND UNKNOWN, WHICH HE MAY NOW HAVE OR HAS EVER HAD AGAINST ANY
OF THEM, OR ARISING OUT OF HIS RELATIONSHIP WITH ANY OF THEM, INCLUDING ANY
CLAIMS ARISING FROM OR RELATED TO (1) HIS EMPLOYMENT OR THE TERMINATION THEREOF
BY COMPANY (INCLUDING ANY CLAIMS FOR ANY SEVERANCE PAYMENTS OR OTHER
COMPENSATION UNDER THE SEVERANCE AGREEMENT), OR (2) ANY TRANSACTIONS,
OCCURRENCES, ACTS OR OMISSIONS BY THE RELEASED PARTIES, OR ANY OF THEM,
OCCURRING PRIOR TO HIS EXECUTION OF THIS AGREEMENT, WHETHER SUCH CLAIMS ARE
BASED ON CONTRACT, TORT, STATUTE, LOCAL ORDINANCE, REGULATION OR ANY COMPARABLE
LAW IN ANY JURISDICTION (THE “RELEASED CLAIMS”). WITHOUT LIMITING THE FOREGOING,
THE RELEASED CLAIMS SHALL INCLUDE BUT NOT BE LIMITED TO ANY CLAIMS ALLEGING
VIOLATIONS OF ANY FEDERAL OR STATE EMPLOYMENT DISCRIMINATION LAW, INCLUDING
WITHOUT LIMITATION TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH
DISABILITIES ACT, THE FAMILY MEDICAL LEAVE ACT, THE ILLINOIS HUMAN RIGHTS ACT,
AS WELL AS CLAIMS ARISING OUT OF OR RELATED TO ANY ALLEGED VIOLATIONS OF STATE
AND FEDERAL WAGE AND HOUR LAWS, ALL COMMON LAW AND STATUTORY CLAIMS, INCLUDING
WITHOUT LIMITATION, BREACH OF CONTRACT, FRAUD, VIOLATION OF PUBLIC POLICY,
UNFAIR COMPETITION AND BUSINESS PRACTICES, DEFAMATION, INFLICTION OF EMOTIONAL
DISTRESS, INVASION OF PRIVACY, WRONGFUL TERMINATION, OR ANY OTHER STATE OR
FEDERAL LAW, RULE, OR REGULATION, AND ANY CLAIMS FOR ATTORNEYS’ FEES AND COSTS.
THE RELEASED CLAIMS ALSO SPECIFICALLY COVER BOTH KNOWN AND UNKNOWN CLAIMS AND
EXECUTIVE, THEREFORE, WAIVES HIS RIGHTS UNDER SECTION 1542 OF THE CALIFORNIA
CIVIL CODE OR UNDER ANY OTHER COMPARABLE LAW OF ANOTHER JURISDICTION THAT LIMITS
A GENERAL RELEASE TO CLAIMS THAT ARE KNOWN TO EXIST AT THE DATE OF THIS
AGREEMENT. SECTION 1542 OF THE CALIFORNIA CIVIL CODE STATES AS FOLLOWS: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


5.             RELEASE OF AGE DISCRIMINATION CLAIMS. EXECUTIVE FURTHER
ACKNOWLEDGES AND AGREES HE IS WAIVING AND RELEASING ANY RIGHTS HE MAY HAVE UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND THAT: (A) HE HAS BEEN GIVEN AN
OPPORTUNITY TO CONSIDER FULLY THE TERMS OF THIS AGREEMENT FOR TWENTY-ONE (21)
DAYS, ALTHOUGH HE IS NOT REQUIRED TO WAIT TWENTY-ONE (21) DAYS BEFORE SIGNING
THIS AGREEMENT; (B) HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY OF HIS OWN
CHOOSING BEFORE SIGNING THIS AGREEMENT; AND (C) HE UNDERSTANDS HE MAY REVOKE
THIS AGREEMENT WITHIN SEVEN (7) DAYS OF SIGNING IT, PROVIDED HOWEVER, THAT HE
SHALL NOT BE ENTITLED TO THE SEVERANCE PAYMENTS AND BENEFITS DESCRIBED IN
SECTION 3 ABOVE IF HE REVOKES THIS AGREEMENT.


6.             TERMINATION OBLIGATIONS.


(A)           CONFIDENTIAL INFORMATION, INTELLECTUAL PROPERTY. EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE PROVISIONS OF SECTIONS 4-7 OF THE SEVERANCE
AGREEMENT SHALL REMAIN IN EFFECT FOLLOWING

3


--------------------------------------------------------------------------------





THE SEPARATION DATE, AND THAT HE SHALL COMPLY WITH, AND CONTINUE TO BE BOUND BY,
THOSE PROVISIONS FOLLOWING THE SEPARATION DATE.


(B)           NONCOMPETITION AND NONSOLICITATION. EXECUTIVE AGREES THAT HE SHALL
COMPLY WITH, AND BE BOUND BY, THE NON-COMPETITION AND NON-SOLICITATION
RESTRICTIONS SET FORTH IN SECTIONS 1(A) AND 3 OF THE SEVERANCE AGREEMENT FOR A
PERIOD OF ONE YEAR FOLLOWING THE SEPARATION DATE (WHICH PERIOD SHALL CONSTITUTE
THE “NON-COMPETITION PERIOD,” AS THAT TERM IS USED IN THE SEVERANCE AGREEMENT).


(C)           COOPERATION. FOLLOWING THE SEPARATION DATE, EXECUTIVE AGREES HE
WILL COOPERATE WITH THE COMPANY IN ITS INVESTIGATION OR DEFENSE OF ANY OTHER
LEGAL PROCEEDING, INVESTIGATION, OR ACTION THAT PERTAINS IN ANY MANNER TO HIS
EMPLOYMENT WITH THE COMPANY AND/OR HIS ACTIONS OR OMISSIONS AS A COMPANY
EMPLOYEE, INCLUDING BUT NOT LIMITED TO APPEARING AS A WITNESS IN CONNECTION WITH
ANY ADMINISTRATIVE PROCEEDING, INVESTIGATION, OR LITIGATION WITHOUT REQUIRING A
SUBPOENA AND BEING AVAILABLE TO PROVIDE INFORMATION TO AND/OR ANSWER QUESTIONS
FROM THE COMPANY AND ITS COUNSEL IN CONNECTION WITH ANY ADMINISTRATIVE
PROCEEDING, INVESTIGATION OR LITIGATION. EXECUTIVE FURTHER AGREES THAT HE WILL
COOPERATE WITH AND ASSIST THE COMPANY WITH ITS EFFORTS TO OBTAIN, PERFECT,
ESTABLISH OR OTHERWISE PROTECT ITS INTELLECTUAL PROPERTY RIGHTS, INCLUDING BUT
NOT LIMITED TO SIGNING AND DELIVERING TO THE COMPANY ANY DOCUMENTS THAT MAY BE
NEEDED TO SECURE PATENTS ON ANY OF THE COMPANY’S INVENTIONS OR DEVELOPMENTS AND
TAKING ANY OTHER ACTIONS THAT MAY BE NECESSARY TO SECURE PATENTS FOR THE
COMPANY’S INVENTIONS AND DEVELOPMENTS.


7.             ARBITRATION. EXECUTIVE AND THE COMPANY AGREE THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THEM REGARDING THE SUBJECT MATTER, INTERPRETATION,
APPLICATION, OR ALLEGED BREACH OF THIS AGREEMENT (“ARBITRABLE CLAIMS”) ONCE
EXECUTED SHALL BE RESOLVED BY ARBITRATION. ARBITRATION SHALL BE FINAL AND
BINDING UPON THE PARTIES AND SHALL BE THE EXCLUSIVE REMEDY FOR ALL ARBITRABLE
CLAIMS. ARBITRATION OF ARBITRABLE CLAIMS SHALL BE IN ACCORDANCE WITH THEN
CURRENT COMMERCIAL ARBITRATION RULES OF AAA, AS AMENDED. A NEUTRAL ARBITRATOR
SHALL BE JOINTLY CHOSEN BY THE PARTIES FROM A LIST OF AAA ARBITRATORS, AND ANY
HEARINGS SHALL BE HELD IN OR AROUND LINCOLNSHIRE, ILLINOIS. THE FEES AND COSTS
OF THE ARBITRATION AND ADMINISTRATIVE FEES, EXCEPT FOR ATTORNEYS’ FEES, SHALL BE
BORNE EQUALLY BY THE PARTIES. EITHER PARTY MAY BRING AN ACTION IN COURT TO
COMPEL ARBITRATION UNDER THIS AGREEMENT AND TO ENFORCE AN ARBITRATION AWARD.
OTHERWISE, NEITHER PARTY SHALL INITIATE OR PROSECUTE ANY LAWSUIT OR
ADMINISTRATIVE ACTION IN ANY WAY RELATED TO ANY ARBITRABLE CLAIM.
NOTWITHSTANDING THE FOREGOING, ARBITRABLE CLAIMS SHALL NOT INCLUDE ANY CLAIMS
THAT MAY ARISE OR RELATE TO VIOLATIONS OF SECTIONS 6(A)-(B) OF THIS AGREEMENT
(OR THE SECTIONS OF THE SEVERANCE AGREEMENT REFERENCED THEREIN), AND THE PARTIES
SHALL HAVE THE RIGHT TO OBTAIN PROVISIONAL, INJUNCTIVE, OR OTHER RELIEF FROM A
COURT OF COMPETENT JURISDICTION FOR ANY SUCH CLAIMS OR CONTROVERSIES. THE
PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO
ARBITRABLE CLAIMS.


8.             ASSIGNMENT; SUCCESSORS AND ASSIGNS. EXECUTIVE AGREES THAT HE WILL
NOT ASSIGN, SELL, TRANSFER, DELEGATE OR OTHERWISE DISPOSE OF, WHETHER
VOLUNTARILY OR INVOLUNTARILY, OR BY OPERATION OF LAW, ANY RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT, NOR SHALL HIS RIGHTS BE SUBJECT TO ENCUMBRANCE OR THE
CLAIMS OF CREDITORS. ANY PURPORTED ASSIGNMENT, TRANSFER, OR DELEGATION SHALL BE
NULL AND VOID. NOTHING IN THIS AGREEMENT SHALL PREVENT THE CONSOLIDATION OF THE
COMPANY WITH, OR ITS MERGER INTO, ANY OTHER CORPORATION, OR THE SALE BY THE
COMPANY OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS, OR THE
ASSIGNMENT BY THE COMPANY OF THIS AGREEMENT AND THE PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER TO ANY SUCCESSOR IN INTEREST OR ANY AFFILIATE OF THE
COMPANY. SUBJECT TO THE FOREGOING, THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF THE PARTIES, THE RELEASED PARTIES, AND THEIR
RESPECTIVE HEIRS,

4


--------------------------------------------------------------------------------





LEGAL REPRESENTATIVES, SUCCESSORS, AND PERMITTED ASSIGNS, AND SHALL NOT BENEFIT
ANY PERSON OR ENTITY OTHER THAN THOSE ENUMERATED ABOVE.


9.             ENTIRE AGREEMENT. THE TERMS OF THIS AGREEMENT ARE INTENDED BY THE
PARTIES TO BE IN THE FINAL EXPRESSION OF THEIR AGREEMENT WITH RESPECT TO THE
RETENTION OF EXECUTIVE BY THE COMPANY AND FULLY SUPERSEDES ANY PRIOR OR
CONTEMPORANEOUS AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREIN, EXCEPT TO THE EXTENT THE PROVISIONS OF SUCH AGREEMENT HAVE BEEN
EXPRESSLY REFERRED TO IN THIS AGREEMENT AS HAVING CONTINUED EFFECT. THE PARTIES
FURTHER INTEND THAT THIS AGREEMENT SHALL CONSTITUTE THE COMPLETE AND EXCLUSIVE
STATEMENT OF ITS TERMS AND THAT NO EXTRINSIC EVIDENCE WHATSOEVER MAY BE
INTRODUCED IN ANY JUDICIAL, ADMINISTRATIVE, OR OTHER LEGAL PROCEEDING INVOLVING
THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT SHALL NOT
SUPERSEDE OR REPLACE, AND SHALL NOT HAVE ANY EFFECT ON ANY OF THE STATEMENTS,
REPRESENTATIONS, OR COVENANTS CONTAINED IN (A) CONSULTANT’S LETTER OF
RESIGNATION FROM THE COMPANY’S BOARD OF DIRECTORS DATED MARCH 30, 2006 (THE
“DIRECTOR RESIGNATION LETTER”), (B) THE OFFICER RESIGNATION LETTER AND (C) THE
CONSULTING AGREEMENT. IN ADDITION, THIS AGREEMENT SHALL NOT SUPERSEDE OR
REPLACE, AND SHALL NOT HAVE ANY EFFECT ON ANY OF THE STATEMENTS,
REPRESENTATIONS, OR COVENANTS CONTAINED IN SECTIONS 1(A), 3, AND 4-7 OF THE
SEVERANCE AGREEMENT; PROVIDED, HOWEVER, THAT ALL OTHER PROVISIONS IN THE
SEVERANCE AGREEMENT SHALL BE SUPERSEDED AND REPLACED BY THIS AGREEMENT. TO THE
EXTENT THAT THERE IS ANY INCONSISTENCY BETWEEN THE TERMS OF THIS AGREEMENT AND
THE TERMS OF THE SEVERANCE AGREEMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN.


10.           AMENDMENTS; WAIVERS. THIS AGREEMENT MAY NOT BE MODIFIED, AMENDED,
OR TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING, SIGNED BY A DULY AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND EXECUTIVE. BY AN INSTRUMENT IN WRITING
SIMILARLY EXECUTED, EITHER PARTY MAY WAIVE COMPLIANCE BY THE OTHER PARTY WITH
ANY PROVISION OF THIS AGREEMENT THAT SUCH OTHER PARTY WAS OR IS OBLIGATED TO
COMPLY WITH OR PERFORM, PROVIDED, HOWEVER, THAT SUCH WAIVER SHALL NOT OPERATE AS
A WAIVER OF, OR ESTOPPEL WITH RESPECT TO, ANY OTHER OR SUBSEQUENT FAILURE. NO
FAILURE TO EXERCISE AND NO DELAY IN EXERCISING ANY RIGHT, REMEDY, OR POWER
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT, REMEDY, OR POWER HEREUNDER PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY, OR POWER PROVIDED
HEREIN OR BY LAW OR IN EQUITY.


11.           SEVERABILITY; ENFORCEMENT. IF ANY PROVISION OF THIS AGREEMENT, OR
THE APPLICATION THEREOF TO ANY PERSON, PLACE, OR CIRCUMSTANCE, SHALL BE HELD BY
A COURT OF COMPETENT JURISDICTION TO BE INVALID, UNENFORCEABLE, OR VOID, THE
REMAINDER OF THIS AGREEMENT AND SUCH PROVISIONS AS APPLIED TO OTHER PERSONS,
PLACES, AND CIRCUMSTANCES SHALL REMAIN IN FULL FORCE AND EFFECT. IT IS THE
INTENTION OF THE PARTIES THAT THE COVENANTS CONTAINED IN SECTIONS 6(A)-(B) (AND
THE SECTIONS OF THE SEVERANCE AGREEMENT REFERENCED THEREIN) SHALL BE ENFORCED TO
THE GREATEST EXTENT (BUT TO NO GREATER EXTENT) IN TIME, AREA, AND DEGREE OF
PARTICIPATION AS IS PERMITTED BY THE LAW OF THAT JURISDICTION WHOSE LAW IS FOUND
TO BE APPLICABLE TO ANY ACTS ALLEGEDLY IN BREACH OF THESE COVENANTS. IT BEING
THE PURPOSE OF THIS AGREEMENT TO GOVERN COMPETITION BY EXECUTIVE ANYWHERE
THROUGHOUT THE WORLD, THESE COVENANTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THAT LAW (FROM AMONG THOSE JURISDICTIONS ARGUABLY APPLICABLE TO
THIS AGREEMENT AND THOSE IN WHICH A BREACH OF THIS AGREEMENT IS ALLEGED TO HAVE
OCCURRED OR TO BE THREATENED) WHICH BEST GIVES THEM EFFECT.


12.           GOVERNING LAW. THE VALIDITY, INTERPRETATION, ENFORCEABILITY, AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF ILLINOIS.


13.           INJUNCTIVE RELIEF. THE PARTIES AGREE THAT IN THE EVENT OF ANY
BREACH OR THREATENED BREACH OF ANY OF THE COVENANTS IN SECTIONS 6(A)-(B) (AND
THE SECTIONS OF THE SEVERANCE AGREEMENT REFERENCED

5


--------------------------------------------------------------------------------





THEREIN), THE DAMAGE OR IMMINENT DAMAGE TO THE VALUE AND THE GOODWILL OF THE
COMPANY’S BUSINESS WILL BE IRREPARABLE AND EXTREMELY DIFFICULT TO ESTIMATE,
MAKING ANY REMEDY AT LAW OR IN DAMAGES INADEQUATE. ACCORDINGLY, THE PARTIES
AGREE THAT THE COMPANY SHALL BE ENTITLED TO INJUNCTIVE RELIEF AGAINST EXECUTIVE
IN THE EVENT OF ANY BREACH OR THREATENED BREACH OF ANY SUCH PROVISIONS BY
EXECUTIVE, IN ADDITION TO ANY OTHER RELIEF (INCLUDING DAMAGES) AVAILABLE TO THE
COMPANY UNDER THIS AGREEMENT OR UNDER LAW. EXECUTIVE EXPRESSLY ACKNOWLEDGES AND
AGREES THAT THE RESTRICTIONS CONTAINED IN SECTIONS 6(A)-(B) (AND THE SECTIONS OF
THE SEVERANCE AGREEMENT REFERENCED THEREIN) OF THIS AGREEMENT DO NOT PRECLUDE
HIM FROM EARNING A LIVELIHOOD, NOR DO THEY UNREASONABLY IMPOSE LIMITATIONS ON
HIS ABILITY TO EARN A LIVING. IN ADDITION, EXECUTIVE AGREES AND ACKNOWLEDGES
THAT THE POTENTIAL HARM TO THE COMPANY OF ITS NON-ENFORCEMENT OF SECTIONS
6(A)-(B) (AND THE SECTIONS OF THE SEVERANCE AGREEMENT REFERENCED THEREIN)
OUTWEIGHS ANY HARM TO THE EXECUTIVE OF ITS ENFORCEMENT OF SUCH SECTIONS BY
INJUNCTION OR OTHERWISE.


14.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

6


--------------------------------------------------------------------------------


The parties have duly executed this Agreement as of the date first written
below.

EXECUTIVE:

 

 

 

 

 

/s/ William C. Dow

 

Date:

May 4, 2006

William Dow

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

 

 

Aksys, Ltd.

 

 

 

 

 

 

 

By:

/s/ Laurence P. Birch

 

Date:

May 4, 2006

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------